Citation Nr: 0740896	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to May 
1985.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The Board, in a September 2005 decision, denied the veteran's 
claims for service connection for a right and for a left 
wrist disability.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the Court granted a joint motion and remanded the 
matters for compliance with the instructions in the joint 
motion.  

In January 2007, the Board remanded these matters for 
additional development.  Thereafter, the RO continued the 
denial of the claims for service connection (as reflected in 
an August 2007 SSOC).  The case has been returned to the 
Board and is ready for further review.


FINDINGS OF FACT

1.  A right or left wrist disability was not present during 
the veteran's military service; and arthritis of either wrist 
was not manifested to a compensable degree within one year 
after the veteran's separation from service.

2.  The probative medical opinion addressing etiology of the 
veteran's current left and right wrist disabilities weighs 
against the claims.




CONCLUSION OF LAW

The criteria for service connection for right and left wrist 
disability are not met.  38 U.S.C.A. §§ 1101, 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. §§  
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran contends that he injured his wrists during his 
military service in a motor vehicle accident in May 1979.  
Although treatment was not provided for his wrists in the 
aftermath of that incident, the veteran explains that he may 
have sustained injury to the right wrist then, since a 
nonunion of the right wrists was identified later in 1995.  
The veteran emphatically contends that his current disability 
is not solely the result of his on-the-job injury that 
occurred in the mid-1990s.  Rather he argues that the alleged 
in-service injury contributes to 50 percent of existing 
disability in the right wrist.  With respect to the left 
wrist disability, the veteran has also argued that this 
condition is directly the result of disability in the right 
wrist.

While the veteran's contentions regarding the origin of right 
and left wrist disabilities have been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has reviewed all of the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against the veteran's claims.  Service medical records are 
entirely negative for complaints or findings relative to 
either wrist. The service treatment records document that the 
motor vehicle accident to which the veteran refers occurred 
in May 1979.  These records show treatment for the veteran's 
spine, but there is no reference to complaints or treatment 
for either wrist from May 1979 through the remaining 6 years 
of the veteran's military service.

Private medical records reveal that six months after service 
(which would be approximately November 1985) the veteran 
sought treatment for a problem with his nerves and drinking.  
He had no other complaints. An October 1986 private medical 
record reflects that the veteran complained of headaches.   
He also complained of a back injury to the lumbar area when 
he was in service that was currently causing his muscles to 
tighten.  The veteran also stated he was an alcoholic, in and 
out of treatment programs.  

June 1987 and August 1987 private hospital records reflect 
that the veteran was involved in a motor vehicle accident in 
June 1987 in which he sustained displaced comminuted 
fractures of the left third and fourth phalanges.  When 
providing his past medical history, the veteran reported a 
fracture to his spine during service from an automobile 
accident, but did not report of any other prior injuries. 


A February 1988 pre-employment examination for Goodyear Tire 
and Rubber company reflects that the veteran's general health 
was good and the history provided by the veteran was 
unremarkable.  In this regard, the veteran stated he spent 
eight years in the military and gave no history of surgery 
except for repair of the left third and fourth proximal 
phalanges from the previous summer.  

In the mid-1990s, more than 10 years after the veteran's 
separation from military service, the first documented 
evidence of any wrist complaints is recorded.  A December 
1995 report from E. B. Toby, M.D. shows that the veteran 
complained of discomfort of the right wrist of three or four 
weeks' duration, and he was "adamant" that he had not had 
problems with the right wrist before.   The veteran also 
denied any previous injuries. 

Dr. Toby concluded that although the symptoms had only begun 
recently, these symptoms were associated with a very old 
nonunion of the scaphoid.  He explained that views of the 
wrist showed very sclerotic margin between the fragments, 
indicative of a very long term nonunion. Arthritis was 
observed as well. The veteran underwent a proximal row 
carpectomy as a result of these findings in January 1996.  In 
July 1999,  the veteran underwent examination of his left and 
right wrist that revealed no swelling, full range of motion 
with 80 degrees of dorsiflexion and 70 degrees of palmar 
flexion, and no snaps and pops, with subjective complaints of 
pain.  Dr. Toby discussed how the veteran was under the 
impression that not only did he have problems with his left 
wrist, but also the right wrist, and that the veteran went 
into a lengthy discussion about how he wanted to avoid 
further injury to his wrists while working.  Dr. Toby 
commented that he thought the veteran represented a difficult 
workers' compensation problem in that he was unable to find 
any objective evidence for significant problems.  In a 
December 1999 addendum, Dr. Toby reported that the veteran's 
right wrist showed the deformity associated with the proximal 
row carpectomy.  The Board observes that neither the veteran 
nor his private physician made any reference to any injury in 
the military.  

The first documented evidence of left wrist disability is 
also contained in private treatment records in the mid-1990s 
showing evaluation and treatment for a twisting injury of the 
left wrist in July 1996.  In January 1999, the veteran again 
sought treatment for left wrist pain, which Dr. Toby 
concluded was caused by a work related injury.  In May 1999, 
the veteran complained that he reinjured his left wrist and 
that he felt he did it at work while mopping.   He did not 
remember a specific episode, but remembered sharp pain and 
then he had swelling.  Dr. Toby commented that he has had a 
very difficult time understanding the severity of the 
veteran's problems, noting that at times he complains of pain 
that bothers him a lot and other times that he is not having 
much pain at all.   

A December 1999 medical report from L. D. Ketchum, M.D. is to 
the effect that the veteran presented problems with both 
wrists after having worked at Goodyear Tire and Rubber 
Company for 11 years first as a tire builder and then as a 
janitor.  He was noted to have a "pre-existing" right wrist 
problem of which he had been previously unaware.  That was a 
nonunited scaphoid fracture identified when he started having 
wrist pain.  Dr. Ketchum noted that the veteran in 1995 
injured his right wrist at work and was treated by Dr Toby 
who recommended a proximal row carpectomy that was 
accomplished in January 1996.  In December 1998, the veteran 
injured his left wrist while wringing out a mop.  Testing 
accomplished by Dr. Toby revealed a ligament disruption at 
the lunate triquetrum and scaphotrapezial attachment with 
irregularity of the articular spaces.  Surgical repair was 
accomplished for these findings.  Additional injury to the 
left wrist was noted in April 1999 when the veteran 
reportedly was "babying" the right wrist.  Dr. Ketchum noted 
that the veteran's employment history was remarkable for 
strenuous physical labor as a tire builder and janitor.  
Although his transfer to the janitor position was thought to 
be less harmful on the right wrist, as a janitor the veteran 
was required to "do fairly heavy work, including moving 
furniture, stripping floors and emptying 55 gallon bins that 
contained bags filled with trash."

The Board observes that historical information completed by 
the veteran when seeking medical treatment in December 1999, 
and in response to inquiry regarding how and when the 
injuries occurred, includes the veteran's responses that he 
injured his right wrist while building tires and his left 
wrist while mopping, that the injuries occurred in December 
1995 and December 1998, and that they were work related.  The 
Board finds that the information provided by the veteran in 
December 1999, for the purpose of medical diagnosis and 
treatment, is more reliable than the information provided by 
the veteran to the RO in connection with his April 2001 claim 
for service connection, for the purpose of receiving monetary 
compensation.   See, e.g., Curry v. Brown, 7 Vet. App. 59 
(1994).

During a December 2001 VA examination, the veteran stated 
that he was involved in a motor vehicle accident during 
service and suffered a L3 compression fracture.  The examiner 
noted that the veteran had had bilateral wrist surgery.  X-
rays of the right wrist demonstrated no evidence of acute 
bony abnormality or fracture and the left wrist showed 
associated degenerative change.  

In an August 2002 letter, Dr. Toby stated that although the 
veteran reported that he had no prior wrist complaints before 
he was seen in December 1995, X-ray results were indicative 
of a chronic scaphoid nonunion that " ... most likely would 
have occurred with an injury sometime well before 1995."   
Dr. Toby opined that, "It is possible that an automobile 
injury in May of 1979 may have caused a scaphoid fracture, 
which [led] to this scaphoid nonunion."  It is significant to 
note that Dr. Toby did not state with any degree of certainty 
that either of the veteran's wrist disabilities are related 
to the veteran's military service.  It is also significant 
that Dr. Toby did not address the veteran's 1987 motor 
vehicle accident where the veteran did, in fact, sustain 
injuries to his left hand severe enough to fracture his 3rd 
and 4th fingers.  In addition, Dr. Toby did not provide a 
medical basis for his opinion.  The use of the words 
"possible" and "may have caused" suggests that a nexus is 
within the realm of probability; nonetheless, taken in 
context, the 2002 opinion seems nothing more than 
speculation. The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight. See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).   First, Dr. Toby's statement appears to be most 
probative on the point that the veteran's scaphoid nonunion 
existed prior to its discovery in December 1995.  Dr. Toby, 
however, did not address the absence of complaints or 
findings pertaining to either wrist during the veteran's 
military service or the strenuous activity that characterized 
the veteran's employment history.  Furthermore, Dr. Toby did 
not address the actual injuries the veteran sustained to his 
left hand during a post-service motor vehicle accident.  
These factors further diminish the probative value of the 
opinion for the purpose of establishing a nexus between the 
veteran's current condition and his military service.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The Board is not required to accept doctors' opinions that 
are based upon appellant's recitation of medical history.  
The Board has a duty to assess the credibility and weight to 
be given to the evidence of record.  See Ovens v. Brown, 7 
Vet. App. 429 (1995).  In this case, the Board finds that Dr. 
Toby's August 2002 opinion lacks a medical foundation, and 
was not based on consideration of the veteran's documented 
medical history (as per his claims file).  An examiner's 
opinion must be supported by clinical evidence and not merely 
general conclusions based on a history furnished by the 
appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993). 
Consequently, his suppositions are no better than the facts 
alleged by the claimant, and may be accorded little weight 
with regard to the etiology of the veteran's current 
bilateral wrist disabilities.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

In May 2007, the veteran was afforded a VA examination that 
was compliant with the directives of the Board's January 2007 
remand.  In this regard, the examiner specifically noted that 
the claims file was reviewed.  The May 2007 VA examination 
report also reflects that a history was given by the veteran.  
The veteran reported the duration of symptoms in both wrists 
from December 1995.  He reported that physical work caused 
flare-ups, with intermittent pain; there was no constant 
pain.  He wore a right wrist brace, as needed.  The veteran 
responded in the negative when asked about an injury to the 
wrist joints.  The veteran stated that he  was not aware of 
injuring his wrist while in service.  He had surgery in 1996 
for nonunion of scaphoid bone and in 2000 he had a right 
radial styloidectomy.  In February 1999, he underwent 
surgical repair of triangular fibrocartilage, left wrist.  He 
had no episodes of dislocation or subluxation.  He reported 
that his wrist disabilities did not affect his usual 
occupation; however, the veteran stated he was not currently 
employed.   On examination, the veteran was noted as right 
handed.  Range of motion testing revealed some limitation of 
motion in the veteran's right and left wrists.  X-rays 
revealed severe narrowing, degenerative and arthritic change 
of the right radiocarpal joint with what appeared to be a 
nonunion old right unlnar styloid process fracture.  Only 
minimal degenerative changes of the left wrist.  The 
diagnosis was degenerative changes both wrists; deformity of 
right scaphoid from the veteran's surgery; absent right 
lunate bone from the veteran's surgery; and non-union old 
ulnar styloid process; from the veteran's surgery.  

The VA examiner opined, based on a review of the veteran's 
claims file, medical records, the veteran reported history, 
and current literature, that the veteran's bilateral wrist 
pain is related to degenerative arthritis.  The examiner 
notes that the veteran claims service connection for right 
wrist disability and left wrist disability secondary to right 
wrist disability.  The examiner discussed that per the 
veteran's history and claims file review, the veteran injured 
his right wrist while working for Goodyear Tire and Rubber 
Company and an X-ray at that time showed old scaphoid non-
union.  Subsequently, the veteran underwent right proximal 
row carpectomy in February 1996, then, in 1999, the veteran 
underwent right radial styloidectomy for continued right 
wrist pain and he also had a repair of tear of left 
triangular ribrocartilage in February 1999.  

The VA examiner discussed that when looking at the etiology 
of degenerative arthritis, acute trauma related to fall or 
chronic trauma related to occupation or sports are important 
causes.  Also, multiple surgeries to the veteran's wrist can 
contribute to degenerative arthritis.  Scaphoid fracture can 
also lead to degenerative changes in the wrist.  The examiner 
explained that scaphoid fractures are associated with a fall 
on the outstretched hands.  As per the records and the 
veteran, he never sustained any injury to his right wrist 
while in service.  The examiner noted that the veteran thinks 
he might have injured his wrist during his accident in 1979, 
but the examiner explained that one of the symptoms of 
scaphoid fracture is pain, and that pain gets aggravated on 
movement of the wrists; however, per the records, the veteran 
never complained of pain in his wrists.  Therefore, the 
examiner concluded, based on the above, that the veteran's 
bilateral wrist disability is not related to the veteran's 
active military service.  

The Board finds that such opinion constitutes probative 
evidence on the nexus question, inasmuch as it was based on 
examination of the veteran, and consideration of his 
documented evidence and assertions; the opinion also reflects 
a thorough discussion of the veteran's post-service 
complaints of right and left wrist pain and etiology of his 
current bilateral wrist conditions.  Moreover, the rationale 
underlying the opinion is reasonable and supportive by the 
objective record and apparent consideration of sound medical 
principles.  Furthermore, in arriving at his conclusion, the 
VA examiner was unequivocal in his opinion that the veteran's 
bilateral wrist disability was not related to his military 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition, the Board notes that the private medical records 
from December 1999 indicating that the veteran's left wrist 
injury was work related were written by two different 
physicians, but yet are consistent.  Treatment notes written 
at the time treatment was sought are more credible than the 
veteran's assertions years later, and, as there are notes 
from two different physicians which contrast with the 
appellant's theory of entitlement for a left wrist 
disability, the preponderance and weight of the evidence are 
against the appellant's version.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the appellant).

As noted, the Board has considered the assertions of the 
appellant. The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he incurred certain 
injuries during service or that he experienced certain 
symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

However, as the appellant is not shown to be other than a 
layperson, and he is without medical training and expertise, 
his expressed belief that his current right wrist disability 
began with a May 1979 automobile accident during service is 
not a competent, probative opinion on the medical issue of 
etiology.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

The Board is mindful of the doctrine of benefit of the doubt, 
which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has right or left wrist 
disability associated with an injury, disease or event during 
his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for right and left wrist disabilities 
is denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
July 2001, January 2002, June 2002, March 2004, and in 
February 2007.  In these notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist the 
veteran in his claim, to specifically include the information 
and evidence necessary to substantiate his claim for service 
connection.  The July 2001 notice letter was specific to the 
claim for service connection for a right wrist disability and 
the June 2002 letter was specific to the claim for service 
connection for his left wrist disability, each provided prior 
to the rating decisions denying the benefit sought on appeal.  
Each letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In addition, the letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, the February 2007 letter asked the 
veteran to send to VA any information in his possession 
pertaining to his claim and provided the disability and 
effective date elements pursuant to Dingess, supra.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied.
 
The Board notes that a timing error has occurred, in that the 
veteran was not specifically requested to submit evidence in 
his possession pertinent to his claim and was not given the 
specific notice required by Dingess, supra, until after the 
April and December 2002 decisions.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, all required notice was provided to the veteran 
in the February 2007 letter.  Thereafter, the veteran and his 
representative were afforded ample opportunity to respond and 
the claim was fully developed prior to readjudication (as 
reflected in the August 2007 supplemental statement of the 
case) and certification of the claim.  Under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
VA examinations in December 2001 and May 2007; the reports of 
which are of record.  Moreover, neither the veteran nor his 
representative has identified any existing pertinent records 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim 
decided herein. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


